Case 1:19-cv-04414-KAM-RLM Document 67-1 Filed 12/23/19 Page 1 of 9 PageID #: 931




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
  GOVERNMENT EMPLOYEES INSURANCE
  COMPANY, GEICO INDEMNITY COMPANY,
  GEICO GENERAL INSURANCE COMPANY and
  GEICO CASUALTY COMPANY,                                                    Docket No.:
                                                                             1:19-cv-04414 (KAM)(RLM)
                                          Plaintiffs,

                      -against-                                              CONFIDENTIALITY
                                                                             ORDER
  WELLMART RX, INC.,
  SIMON DAVYDOV,
  RUSLAN NEKTALOV A/K/A RUSS NEKTA,
  MICHAEL JACOBI, M.D.,
  JOANNE MAGRO, M.D.,
  CONRAD CEAN, M.D.,
  DENNY RODRIGUEZ, M.D.,
  ANDREW PATRICK, M.D.,
  RAFAEL DELACRUZ-GOMEZ, M.D.,
  RADHA GARA, M.D.,
  VIVIANE ETIENNE, M.D.,
  MIHAELA DAJDEA, P.A.,
  CLAUDIA GERIS, P.A.,
  CARLINE BOUBERT, P.A., AND
  JOHN DOE NOS. “1” THROUGH “5,”

                                           Defendants.
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
  To expedite the flow of discovery material, facilitate the prompt resolution of disputes over
  confidentiality, protect material entitled to be kept confidential, and ensure that protection is
  afforded only to material so entitled, it is hereby ORDERED:

  1.        Non-Disclosure of Confidential Materials

  Any person subject to this Order who receives any document, tangible item or information of any
  kind provided in the course of this litigation that is designated as “Confidential Material”
  pursuant to the terms of this Order shall not disclose such “Confidential Material" to anyone else
  except as expressly permitted hereunder.

  2.        Sealing Procedures

  Notwithstanding anything in this Confidentiality Order, the parties acknowledge that they must
  abide by the Court’s procedures if a party wishes to seal “Confidential Material” in accordance
  with this Confidentiality Order, which procedures presently require the party to first obtain Court
  permission by filing a Motion for Leave to E-File a Sealed Document.
Case 1:19-cv-04414-KAM-RLM Document 67-1 Filed 12/23/19 Page 2 of 9 PageID #: 932




  3.     Confidential Material

  Excluding any material available to the general public, “Confidential Material” is defined to
  mean any information that meets the standards for protection under Rule 26(c) of the Federal
  Rules of Civil Procedure, as well as medical records, testimony, documents containing patient
  names or other patient identifying information, and other documents that may be subject to
  physician patient privileges under applicable federal and state law, including but not necessarily
  limited to the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”).

  4.     Permissible Disclosure of Confidential Material

  Confidential Material shall be disclosed only to:

         a.      counsel of record, including any associated attorneys and secretarial, paralegal,
                 clerical employees, commercial copying firms, or data retrieval, storage, or
                 organization firms who are assisting counsel with this case;

         b.      claims personnel, employees, representatives and/or agents of the parties;

         c.      the Court and its support personnel, and stenographers or court reporters engaged
                 to transcribe depositions conducted in this action;

         d.      current or future consultants or experts working on behalf of or under the
                 direction of counsel, provided that the consultant or expert agrees to abide by all
                 of the terms of this Order and executes the Non-Disclosure Agreement annexed
                 hereto as Exhibit “A”;

         e.      any witness who counsel for a party in good faith believes may be called to testify
                 at deposition or trial, provided that the witness agrees to abide by all of the terms
                 of this Order and executes the Non-Disclosure Agreement annexed hereto as
                 Exhibit “A”;

         f.      the author and addressee(s) of any documents and any other person indicated on
                 the face of the document as having received a copy; and

         g.      any person designated by the Court in the interests of justice, upon such terms the
                 Court deems just and proper.

  The parties agree that all “Confidential Material” is being disclosed solely for use in the above
  captioned litigation and for no other purpose. No provision in this Order shall preclude a party
  from using during a deposition, in motion practice, in court or at trial, arbitration or mediation
  during this litigation, any material of any sort designated as “Confidential Material.”

  5.     Designation and Use of Confidential Material Generally

  Any part or all of a document or tangible item disclosed or produced by a party in this litigation
  may be designated as “Confidential Material” by the disclosing/producing party by marking or

                                                   2
Case 1:19-cv-04414-KAM-RLM Document 67-1 Filed 12/23/19 Page 3 of 9 PageID #: 933




  stamping the words “Confidential” on the face of the document and each page so designated as
  “Confidential Material” or on the face of the tangible item or by written notice that such
  documents or tangible items are “Confidential Material” at the time of the disclosure, production
  or filing of the item.

  6.     Designation and Use of Confidential Material in Depositions

  Any party in this litigation may designate part or all of any deposition transcript or deposition
  exhibit as “Confidential Material” by advising the reporter and all parties of such fact during the
  deposition, or within twenty-one (21) days after the official deposition transcript is available. If
  any portion of any deposition transcript is filed with the Court within twenty-one (21) days after
  the official deposition transcript is available, it shall be filed under seal in accordance with the
  Court’s existing procedures.

  In the event that any question is asked at the deposition that requires the disclosure of
  “Confidential Material,” the witness must answer the question fully and completely.

  Any portions of any such deposition which contain “Confidential Material” either in testimony
  or in its exhibits, if filed with the Court, shall be filed under seal in accordance with the Court’s
  existing procedures, bearing substantially the following designation: “This portion of the
  deposition of (insert name), taken on (insert date), is subject to the Confidentiality Order of the
  Court in this litigation.

  7.     Use of Confidential Material at a Hearing or Trial

  Subject to the Court’s procedures for sealing documents, any party may move or make
  application to the Court to seal any "Confidential Material" that may be offered in evidence at
  trial or any court hearing, and if so approved, such “Confidential Material” will be submitted and
  sealed in accordance with the Court’s procedures. Any party may also move the Court for an
  order that evidence be received in camera or under any other conditions to prevent unnecessary
  disclosure.

  Subject to the Court’s procedures for sealing documents, any party may move or make
  application to the Court to maintain testimony elicited during hearings and other proceedings as
  confidential.

  Nothing contained in this paragraph shall prohibit any party from moving the Court for any other
  order that the party may deem appropriate.

  8.     Use of Confidential Material in Legal Documents

  Subject to the Court’s procedures for sealing documents, if any information or documents
  designated as "Confidential Material" are filed with this Court, it shall be filed under seal in
  accordance with the Court’s procedures, unless the producing party first waives this requirement.
  If any information designated as "Confidential Material" is quoted, attached to, or substantially
  paraphrased in any pleading, motion, memorandum, appendix, or other judicial filing, then the
  pleading, motion, memorandum, appendix, or other judicial filing shall be submitted in its

                                                   3
Case 1:19-cv-04414-KAM-RLM Document 67-1 Filed 12/23/19 Page 4 of 9 PageID #: 934




  entirety under seal. Disclosure of any portion of the transcript of a deposition which reflects or
  contains "Confidential Material” shall render the pleading, motion, memorandum, appendix or
  other judicial filing subject to the terms of this Confidentiality Order and such document shall be
  filed under seal. Nothing contained herein limits a producing party's use or disclosure of its own
  discovery material.

  9.     Declassification/Objections to Designation as Confidential Material

  A party (or aggrieved person permitted by the Court to intervene for such purpose) may object to
  the designation of material as "Confidential Material" by first stating such objection in writing to
  the designating party. If the parties cannot agree on a proper designation for the document(s)
  within 10 business days of written notice, the objecting party or aggrieved person may thereafter
  apply to the Court for a ruling that material designated as "Confidential Material" is not entitled
  to such status and protection. The party that designated the material shall be given notice of the
  application and an opportunity to respond. The material shall maintain its original designation as
  "Confidential Material" until the Court resolves the dispute over the applicable designation.

  10.    Claim Files/Patient Files

  Should any party disclose patient and/or claim files and materials (the “Claim Files”), in order to
  facilitate prompt production of such material, and to protect confidential, protected, and/or
  privileged Confidential Material that may be contained within the Claim Files, the parties hereby
  agree as follows:

         a.      It is recognized that the Claim Files may contain attorney-client, attorney work-
                 product, protected healthcare documents, or other Confidential Material
                 (collectively, “Privileged/Protected Documents”). Nevertheless, the production of
                 the Claim Files in this litigation is not a waiver by the producing party of any such
                 privilege or protection and shall not constitute a waiver of the privileged or
                 protected status of the material contained therein.

         b.      Before any documents from the Claim Files are made available to any other party,
                 the producing party may if it chooses review each of the documents and assert any
                 applicable privilege or protections for any Privileged/Protected Documents,
                 though the producing party is not obligated to do so.

         c.      Regardless of whether the producing party chooses to review the documents and
                 assert an applicable privilege/protection before the documents are made available
                 to the other parties, if the other party elects to use a document from the Claim
                 Files that the producing party deems privileged/protected, whether in a motion,
                 during a deposition, or any other use permitted in this litigation, the producing
                 party shall have up to fourteen (14) business days from the date of the other
                 party’s proposed use of any such document to object and recall such document on
                 the basis that the document is a Privileged/Protected Document.

         d.      Upon the producing party’s objection and recall of said document(s), the other
                 party shall not be able to use such document(s), directly or indirectly, nor refer to

                                                   4
Case 1:19-cv-04414-KAM-RLM Document 67-1 Filed 12/23/19 Page 5 of 9 PageID #: 935




                 any of the information contained in such document(s), until the receiving party
                 obtains an order from the Court overruling the producing party’s claim of
                 privilege or protection.

         e.      The parties agree that the Claim Files are being disclosed solely for use in the
                 above captioned litigation and for no other purpose.

         f.      Each party hereto shall ensure that all persons entitled to view “Confidential
                 Material” pursuant to Paragraph 10 shall be advised of and agree to this
                 Confidentiality Order, and shall execute the Non-Disclosure Agreement annexed
                 hereto as Exhibit A.

  11.    Non-Termination

  The provisions of this Order shall not terminate at the conclusion of this action. Within 120 days
  after final conclusion of all aspects of this litigation, all "Confidential Material" and copies shall
  be returned to the party or person that produced such documents or, at the option of the producer,
  be destroyed, except that counsel for the parties need not destroy or return “Confidential
  Material” that became a part of a Court record or deposition transcripts.

  12.    Responsibility of Attorneys

  The attorneys of record are responsible for employing reasonable measures, consistent with this
  Order, to control duplication of, access to, and distribution of "Confidential Material"
  documents.

  13.    Modification Permitted

  Nothing in this Order shall prevent any party or other person from seeking modification of this
  Order.

  14.    No Waiver

         a.      The inadvertent, unintentional, in camera, or other disclosure of "Confidential
                 Material" or privileged documents shall not, under any circumstances, be deemed
                 a waiver, in whole or in part, of any party's claims of confidentiality or privilege,
                 as to the documents themselves, or as to any other documents or information not
                 disclosed.

         b.      The existence of this Order shall not constitute an admission that any material or
                 information contains Confidential Material.

         c.      Nothing contained in this Order and no action taken pursuant to it shall prejudice
                 the right of any party to contest the alleged privilege, relevancy, admissibility, or
                 discoverability of the "Confidential" documents sought.




                                                    5
Case 1:19-cv-04414-KAM-RLM Document 67-1 Filed 12/23/19 Page 6 of 9 PageID #: 936




         d.     Inadvertent failure to identify or label documents or things as Confidential
                Material pursuant to this Order shall not constitute a waiver of any otherwise
                valid claim for protection, so long as such claim is asserted within fifteen (15)
                days of the discovery of the inadvertent failure. At such time, arrangements shall
                be made for the disclosing party to appropriately legend the information in
                accordance with this Order. A recipient of Confidential Material shall have no
                liability, under this Order or otherwise, for any disclosure of information
                contained in unlegended documents or things occurring before the recipient of the
                Confidential Material was placed on notice of the disclosing party's claim of
                confidentiality.

         e.     The intentional disclosure of a confidential document in a manner in violation of
                or inconsistent with the terms of this Agreement shall be submitted to the Court
                for consideration of appropriate sanctions.

  15.    Execution

  This Order may be executed by the parties in counterparts. Facsimile or PDF copies will be
  deemed and accepted as original in all proceedings and no objection will be raised regarding
  same.

  December 23, 2019


  RIVKIN RADLER LLP                                 HARFENIST KRAUT & PERLSTEIN, LLP



  By: __/s/____Priscilla D. Kam________             By: __/s/____Neil S. Torczyner ______
         Michael A. Sirignano, Esq.                        Steven J. Harfenist, Esq.
         Barry I. Levy, Esq.                               Neil S. Torczyner, Esq.
         Priscilla Kam, Esq.
  926 RXR Plaza                                     3000 Marcus Avenue, 2nd Floor East
  Uniondale, New York 11556-0926                    Lake Success, New York 11042
  (516) 357-3000                                    (516) 355-9600

  Attorneys for Plaintiffs, Government              Attorneys for Defendants, Wellmart RX, Inc.,
  Employees Insurance Company, GEICO                Simon Davydov, Ruslan Nektalov a/k/a Russ
  Indemnity Company, GEICO General                  Nekta, and Denny Rodriguez, M.D.
  Insurance Company and GEICO Casualty
  Company




                                                6
Case 1:19-cv-04414-KAM-RLM Document 67-1 Filed 12/23/19 Page 7 of 9 PageID #: 937




  LAW OFFICES OF ABE GEORGE, P.C.                  THE RUSSELL FRIEDMAN LAW GROUP,
                                                   LLP

  By: __/s/___Abraham M. George______
         Abraham M. George, Esq.                   By: __/s/____Charles H. Horn_______
  40 Wall Street, Ste 60th Floor                          Charles H. Horn, Esq.
  New York, New York 10005                         3000 Marcus Avenue, Suite 2E03
  (212) 498-9803                                   Lake Success, New York 11042
  Attorneys for Defendants, Michael Jacobi,        (516) 355-9696
  M.D. and Mihaela Dajdea, P.A.                    Attorneys for Defendant, Carline Boubert, P.A.

  SUPER & LICATESI, P.C.                           ABRAMS, FENSTERMAN, FENSTERMAN,
                                                   EISMAN, FORMATO, FERRARA & WOLF,
                                                   LLP

  By: __/s/___Steven I. Super_______
         Steven I. Super, Esq.                     By: ______/s/ Mark L. Furman_________
  591 Stewart Avenue, 4th Floor                           Mark L. Furman, Esq.
  Garden City, New York 11530                      1 MetroTech Center, Suite 1701
  (516) 307-1350                                   Brooklyn, New York 11201
  Attorneys for Defendant, Conrad Cean, M.D.       (718) 215-5300
                                                   Attorneys for Defendant, Andrew Patrick, M.D.


  GARY TSIRELMAN, P.C.


  By: __/s/___Nicholas P. Bowers_______
         Nicholas Paul Bowers, Esq.
  129 Livingston Street
  Brooklyn, New York 11201
  (718) 438-1200
  Attorneys for Defendants, Viviane Etienne,
  M.D. and Claudia Geris, P.A.


  S O O R D E R E D:


  ______________________________
  U.S.M.J.




                                               7
Case 1:19-cv-04414-KAM-RLM Document 67-1 Filed 12/23/19 Page 8 of 9 PageID #: 938




                                                          EXHIBIT A

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
  GOVERNMENT EMPLOYEES INSURANCE
  COMPANY, GEICO INDEMNITY COMPANY,
  GEICO GENERAL INSURANCE COMPANY and
  GEICO CASUALTY COMPANY,                                                    Docket No.:
                                                                             1:19-cv-04414 (KAM)(RLM)
                                          Plaintiffs,

                      -against-

  WELLMART RX, INC.,
  SIMON DAVYDOV,
  RUSLAN NEKTALOV A/K/A RUSS NEKTA,
  MICHAEL JACOBI, M.D.,
  JOANNE MAGRO, M.D.,
  CONRAD CEAN, M.D.,
  DENNY RODRIGUEZ, M.D.,
  ANDREW PATRICK, M.D.,
  RAFAEL DELACRUZ-GOMEZ, M.D.,
  RADHA GARA, M.D.,
  VIVIANE ETIENNE, M.D.,
  MIHAELA DAJDEA, P.A.,
  CLAUDIA GERIS, P.A.,
  CARLINE BOUBERT, P.A., AND
  JOHN DOE NOS. “1” THROUGH “5,”

                                           Defendants.
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                                                    NON-DISCLOSURE

            I, _______________________________, declare and say that:

            1.        I reside at ______________________________________. I am employed with

  _________________________ as a(n) ___________________________. My work address is

  __________ _________________________________________________________________.




                                                                  8
Case 1:19-cv-04414-KAM-RLM Document 67-1 Filed 12/23/19 Page 9 of 9 PageID #: 939




           2.     I have read the Confidentiality Order entered in Government Employees

  Insurance Company, et al., v. Wellmart RX, et al., pending in the United States District Court for

  the Eastern District of New York, and have received a copy of the Confidentiality Order.

           3.     I represent, promise and agree that I will use any and all Confidential Material as

  defined in the Confidentiality Order, only in the manner authorized by the Confidentiality Order,

  and only to assist counsel in the litigation of this matter.

           4.     I represent, promise and agree that I will not disclose or discuss such Confidential

  Material with anyone other than the persons described in paragraph 4 of the Confidentiality

  Order.

           5.     I acknowledge that, by signing this agreement, I am subjecting myself to the

  jurisdiction of the United States District Court for the Eastern District of New York with respect

  to enforcement of the Confidentiality Order.

           6.     I understand that any disclosure or use of Confidential Material in any manner

  contrary to the provisions of the Confidentiality Order may subject me to sanctions for contempt

  of court for violating the Confidentiality Order.

           I declare under penalty of perjury that the foregoing is true and correct.




  _________________________________                       __________________
  NAME:                                                         Date




                                                      9
